I think the petition in this case sets out a cause of action, but only to the extent that it is alleged that 500 spoiled ballots and 57 illegal absentee ballots in certain designated boxes were counted for the defendant. The other allegations of fraud and irregularities are entirely too general and indefinite to admit of proof. I think the testimony on the trial of the case should be confined strictly to the question whether spoiled ballots were counted and whether illegal absentee ballots were counted for the defendant. According to the plaintiff's allegations, if these alleged illegal ballots had not been counted, the results would have been different and he would have been nominated. *Page 86